Citation Nr: 0429696	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected right 
ear hearing loss, mastoiditis with headaches, and positional 
vertigo.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1979 
to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
increased evaluations for chronic mastoiditis with headaches, 
positional vertigo, and right ear hearing loss; and denied 
service connection for a cervical spine disability.  The 
veteran submitted a notice of disagreement (NOD) with the 
denial of service connection for a cervical spine disability 
and subsequently perfected this appeal.  The veteran did not 
appeal the remaining issues within one year of being notified 
and these issues are not for consideration.  

In April 2004, the RO granted an increased evaluation to 50 
percent for chronic mastoiditis with headaches; denied an 
evaluation in excess of 10 percent for positional vertigo; 
denied a compensable evaluation for right ear hearing loss; 
and denied service connection for various right shoulder 
conditions.  These issues have not been perfected for appeal 
and are also not before the Board at this time.  

In June 2003, the veteran requested a hearing before a VA 
Decision Review Officer (DRO).  The hearing was scheduled and 
subsequently cancelled by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002, the veteran submitted correspondence wherein 
he indicated that he wanted to appeal the July 2002 rating 
decision regarding his cervical neck condition.  He also 
requested that his appeal be referred to the DRO immediately.  
In response to the veteran's NOD, in September 2002 the RO 
issued a DRO election letter; however, it appears that this 
letter was addressed to an individual other than the veteran.  
In May 2003, the RO issued a statement of the case (SOC) 
signed by a rating veterans service representative (RVSR).  

A claimant who has filed a timely NOD with a decision of an 
agency of original jurisdiction on a benefit claim has a 
right to a review of that decision under section 3.2600.  The 
review will be conducted by a Veterans Service Center Manager 
or DRO, at VA's discretion.  See 38 C.F.R. § 3.2600(a) 
(2004).  Unless the claimant has requested review under this 
section with his NOD, VA will, upon receipt of the NOD, 
notify the claimant in writing of his or her right to a 
review under this section.  To obtain such a review, the 
claimant must request it not later than 60 days after the 
date VA mails the notice.  If the claimant fails to request 
review under this section not later than 60 days after the 
date VA mails the notice, VA will proceed with the 
traditional appellate process by issuing a SOC.  38 C.F.R. 
§ 3.2600(b) (2004).  This section applies to all claims in 
which a NOD is filed on or after June 1, 2001.  38 C.F.R. 
§ 3.2600(g) (2004).  

On review of the claims folder, there is no indication that 
there has been a de novo review and new decision by either a 
Veterans Service Center Manager or a DRO regarding the 
veteran's claim for service connection for a cervical spine 
disability.  Consequently, in order to ensure that all due 
process requirements are satisfied, this case must be 
remanded for the appropriate review.  See 38 C.F.R. § 3.2600 
(2004).  

In a July 2003 statement, the veteran indicated that all of 
his medical treatment was at the VA outpatient clinic in 
Ponce (POPC) and at the VA medical center (VAMC).  On review, 
the most recent VA treatment records are dated in May 2003.

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
his neck disability from the VAMC San 
Juan and POPC for the period from May 
2003 to the present.  All records 
obtained should be associated with the 
claims folder.  

2.  The veteran's claim for service 
connection for a cervical spine 
disability should be reviewed by the 
appropriate personnel consistent with the 
provisions of 38 C.F.R. § 3.2600.  If 
this de novo review process does not 
result in a grant of service connection, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  All 
applicable laws and regulations should be 
considered.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2004).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




